Citation Nr: 0528570	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, including on the basis of herbicide exposure.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as osteoporosis.

3.  Entitlement to service connection for degenerative joint 
disease of the spine, claimed as osteoporosis.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted service 
connection for type 2 diabetes mellitus on the basis of 
herbicide exposure.  The RO also denied service connection 
for a prostate disorder, including prostate cancer, claimed 
as resulting from Agent Orange exposure; a bilateral hip 
disorder; degenerative joint disease of the spine; and 
hypertension.  

In correspondence received in connection with the current 
appeal, the veteran effectively requested service connection 
for a visual disorder, claimed as blindness during service; 
sexual impotence; a psychiatric disorder; disability from 
nicotine dependence or tobacco use; and alcohol dependence.  
The veteran's representative appears to have raised the issue 
of service connection for arteriosclerotic heart disease as 
secondary to diabetes mellitus.  These issues have not been 
developed for appellate review, and are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  A prostate disorder is not shown to have been present in 
military service or until many years thereafter, nor is it 
the result of any incident or incidents of military service, 
including exposure to herbicides.  

2.  There is no competent medical evidence that a current 
bilateral hip disorder, claimed as osteoporosis, is the 
result of any incident or incidents of military service.  

3.  A disorder of spine is not shown to have been present in 
military service nor was arthritis of the spine demonstrated 
within the first postservice year, and there is no competent 
medical evidence that current degenerative changes of the 
spine, claimed as osteoporosis, are the result of any 
incident or incidents of military service.  

4.  Hypertension is not shown to have been present in 
military service nor within the first post-service year, and 
there is no competent medical evidence that a current 
hypertension is the result of any incident or incidents of 
military service; and hypertension is not shown to be 
causally related to service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  A prostate disorder, including on the basis of herbicide 
exposure, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A bilateral hip disorder, claimed as osteoporosis, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004). 

3.  Degenerative joint disease of the spine, claimed as 
osteoporosis, was not incurred in or aggravated by service 
nor may arthritis of the spine be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The law requires that upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  

VA satisfied its duty to notify by means of March 2002 and 
December 2002 letters from the RO to the veteran.  
Cumulatively, the letters informed him what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

As for assisting the veteran with his claims, his service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained to the extent 
feasible.  In this regard, the Board notes that the RO 
requested medical records from Dr. Ortiz, by letter dated in 
December 2004.  Also, by letter dated in December 2004, the 
RO advised the claimant to request the physician to send any 
medical records.  The physician did not provide the requested 
medical records.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  

Note also that the March 2002 VCAA letter from the RO 
advising the veteran of his rights and responsibilities in 
VA's claims process predated the RO's August 2002 decision 
initially adjudicating his claims.  So the VCAA letter 
complied with the required sequence of events (i.e., VCAA 
letter before initial adjudication).  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, including arthritis 
and hypertension, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

Service Connection for a Prostate Disorder

In regard to the veteran's claim relating a prostate disorder 
to military service, service medical records are negative for 
complaints, findings or treatment of any prostate disorders.  
Prostate enlargement, attributed to benign prostatic 
hyperplasia, was first objectively demonstrated during June 
1999, more than 30 years after the veteran had completed 
military service.  Although the veteran's claim of service 
connection for a prostate disorder includes prostate cancer, 
there is simply no medical evidence that he has ever had 
prostate cancer.  

In regard to his claim relating a prostate disorder to 
herbicide exposure (specifically, Agent Orange), the fact 
that the veteran had service in Vietnam during the Vietnam 
era is sufficient, in and of itself, to presume he had 
herbicide exposure while there.  However, his current benign 
prostatic hyperplasia, by contrast with prostate cancer, is 
not among the conditions listed above at 38 C.F.R. 
§ 3.309(e).  So he is not entitled to a grant of service 
connection for his prostate disorder on a presumptive basis.  
He also has not provided any competent medical opinion 
otherwise attributing his prostate disorder to herbicide 
exposure while he was in Vietnam, and thus, he is also not 
entitled to a grant of service connection for that condition 
on a direct incurrence basis, in the alternative.  

The Board has taken note of the veteran's assertion that his 
current prostate disorder is related to military service.  
His assertion amounts to an opinion about a matter of medical 
causation.  There is no indication from the record that he 
has medical training or expertise.  As a lay person, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

For these reasons, the claim for service connection for a 
prostate disorder, including on the basis of herbicide 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Service Connection for Degenerative Joint Disease of the 
Spine, a Bilateral Hip Disorder, and Hypertension

Service medical records disclose that the veteran presented 
at a clinic in January 1966, complaining of low back pain.  
No pathology was found.  There were no documented recurrences 
of low back pain during service.  There is no indication in 
service medical records of defects involving the hips or 
spine nor is there any reference to hypertension.  No 
pertinent defects were noted on the examination in December 
1967 for service separation. 

Low back pain, attributed to spondylosis, a vertebral 
disorder encompassing arthritis, was first objectively 
demonstrated at a VA medical facility in August 2000.  A 
bilateral hip joint disorder and hypertension were also first 
objectively demonstrated by VA in August 2000.  Osteoporosis 
of the hips was later shown by diagnostic imaging at a VA 
medical facility in September 2002.  None of these conditions 
was medically verified until more than 30 years after the 
veteran completed military service, thus long after the one 
year presumptive period for service connection for either 
arthritis of the spine or hypertension.  

The evidence in favor of finding that a bilateral hip 
disorder, arthritis of the spine, or hypertension is 
attributable to service, or that hypertension is attributable 
to the service connected diabetes consists solely of the 
veteran's own unsubstantiated allegations.  But as alluded to 
earlier, as a lay person, he simply is not qualified to 
render a diagnosis or a probative opinion concerning medical 
causation.

No competent medical evidence has been presented showing that 
a bilateral hip disorder, arthritis of the spine, or 
hypertension had its onset in service; that arthritis of the 
spine or hypertension was present within the first 
postservice year; or that any of these conditions is 
otherwise attributable to service.  As well, no competent 
medical evidence has been presented of any etiological 
relationship, in this particular veteran's case, between his 
service-connected diabetes mellitus and the onset of 
hypertension.  

In determining that service connection for a bilateral hip 
disorder, arthritis of the spine, and hypertension is not 
warranted, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claims, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for a prostate disorder, including on the 
basis of herbicide exposure, is denied.

Service connection for a bilateral hip disorder, claimed as 
osteoporosis, is denied.

Service connection for degenerative joint disease of the 
spine, claimed as osteoporosis, is denied.

Service connection for hypertension is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


